Title: To James Madison from William Pinkney, 2 August 1808
From: Pinkney, William
To: Madison, James



private
Dear Sir.
London, August 2d. 1808.

Burr arrived in England by the last Packet, and has been for some Days in London.  He was taken on board at the Hook, was well received at Halifax by Prevost, under the name of Edwards, and brought with him to Falmouth such a Document from Prevost as enabled him to pass on immediately to London without the usual Permission from the Alien Office.  He does not I believe appear much abroad; but it is known that he resides in Suffolk Street Charing Cross.  It has been suggested that his Object was to engage in some Enterprize against Spanish America under British Auspices.  This Plan is of course defeated (at least for the present) by the late Change in the Relations of G. B. & Spain.  It is very confidently said that the Troops now under Sir Arthur Wellesley were originally intended for South America.  Whether Burr was apprized of this, & expected to take part in that Expedition, or whether he had only such general Hopes as his View of the Policy of this Country might suggest can only be Conjectured.  It has also been hinted that he had in Prospect, when he left America, a Rupture between the U. S. & G. B. (which his Efforts here wd. not be wanting to promote) & that he looked for Employment, in that Event, against his own Country.  This is, I think, mere opinion, and, however adapted to the Character of the Man & his late pursuits, is improbable.  I am not informed that he communicates with those who belong to, or are about, the Government.  The presumption is that he does.  It is not difficult to imagine the Influence which his Representations, if listened to at all, may have had upon their Disposition (which I cannot but think has suffered an alteration since my first, & perhaps my second, Interview with Mr. Canning) to take advantage of any Suggestion that the Embargo wd. be suspended as to them if their orders in Council were repealed.  There was a strong Propensity to the Notion, that we cannot much longer maintain the Embargo, that the People will compel the Government to abandon it, even if G. B. should adhere to her orders, that the recent Change in Spain (precarious as it is) will, in addition to the British & other Markets open to us under the orders, offer such a Temptation to our commercial Spirit as cannot be withstood, and (above all) that there is something like a Prospect of an important Change in our Councils (from which they may hope to derive Advantage) if the Pressure of the Embargo should continue to be felt by our People.  Burr may have fortified their anticipations on most or all of these Points.
The late Condemnations by the Prize Court of France may have operated in the same Way, although they ought to have a different Effect, and will have a different Effect if there is any Wisdom left in the World.  They have certainly encreased the Hopes of a Quarrel between France & the U. S.; and have appeared to strengthen the British Opinion, that it is to French Injustice that our Resistance should be exclusively applied.  Perhaps, too, they may have been counted upon as likely to produce an Influence upon public opinion in America, & thus to render the Embargo, as regards G. B., an unmanageable Subject, & to prevent the Government from comprehending this Country in any System of Coercion or Precaution which the new maritime Code & arrogant Pretensions of Europe may require.  I ought to mention too that the intended Route of the St. Michael, by the Way of L’Orient, may not have been wholly without its operation.  A Belief that she would take to France an Account of what should be done here may have made them more cautious than they otherwise would have been, even if they were less alive than perhaps they are to the Apprehension, that, if they should now retreat from the Field of Restrictions, while France holds firm & sets them & us at Defiance, it would be considered by France as a Signal of Defeat & Depression, & would afford her Encouragement to Perseverance in all her Projects of Hostility and Aggrandizement.  After all, however, it is not certain that all or any of these Motives have had a Share in their Reception of what I have proposed to them; and it is even possible that they may be sincerely disposed to adopt the view I have presented to them, if their Inclinations are somewhat consulted as to the Mode.  I incline to think that I ought to put them completely to the Test upon this Point; and accordingly I am endeavouring to prepare a Note with that Object.  If I should conclude to present this Note you will probably have their Answer to it (which I will take care to communicate with all possible Expedition) before the Arrival of the St. Michael.  It appears to me to be extremely difficult to frame a Note on this occasion, which shall be sufficiently explicit, & yet be clear of Indiscretion; which shall assert in a proper Manner our unquestionable Rights & yet leave in its full Force the Inducement from which only any Thing can be expected.  I am not without Hopes, however, that I shall be able in a few Days to present such a Note, as, if it should fail of producing the Repeal of the B. orders, will at least be found to contain nothing which the President will disapprove.
I may perhaps be thought to be over careful on this Head; but, as the Course which I offered to Mr. Canning was completely unexceptionable, & as the Frankness, with which I thought it was for the Honour of my Government to act, has been met by suspicious Reserve on his Part, I shall, I am sure, be excused, if I take a little Time to deliberate on the Consequences of the Step to which I am referred, & to weigh well the Terms in which, if I move at all I am to renew my Approaches.
I enclose an Extract from one private Letter, & a Copy of another, relative to France: I enclose also a Copy of a Letter from the person acting as American Consul at Gottenburgh.  General Lyman thinks that the Representation it contains is wholly erroneous; but I shall cause the Subject to be enquired into notwithstanding.
The Tiger (bound to France from the U. S. in Ballast, under the President’s License) has been condemned.  The Comet is detained upon the same Ground.  Another American Vessel has been brought in for attempting to go from Holland to New York with six Pipes of Gin, which she was obliged to take on Board before she could leave Holland.  There the B. Orders are in full and rigorous Execution.
An American, named Wm. Worthington, and several American Seamen, having been found on board a French Letter of Marque, the "Pierre Cesar", captured by a B. Cruizer, on a Voyage from Martinique to Bourdeaux, brought into Plymouth, have been thrown into Prison.  Worthington wrote me a Letter, of which I enclose a Copy, requesting my Interference in his Behalf, with this Government; but, as there was Reason to believe that his Voyage to Martinique was in Violation of the Embargo, I desired Mr. Hawker to enquire into the Facts of the Case before I interposed.  Worthington said that he left the U. S. in Ballast in April last; but being pressed to produce his License, as well as to account for the Sale of his Brig in Martinique, he has given to Mr. Hawker the Statement which you will find in the enclosed Copy of that Gentleman’s Letter to me of the 2d. Instant.
In the Case of Mr. Plimpton I have directed an Appeal to be prosecuted.  He has suffered the regular Time to elapse; but I am told that the Appeal will probably be received.  It will give me Pleasure to do all in my power to obtain Redress on this occasion.
I must refer you for Spanish News (upon which it would not be well to place implicit Reliance) to the Newspapers already sent & now forwarded.  We have had fine pictures of the Situation & Atchievements of the Spaniards; but they have been greatly overcharged and often wholly false.  I retain my first Impression that their Resistance will be ineffectual.  It is not easy to imagine what a Sensation the State of Spain has excited here.  The Members of the late Admn. (excepting Ld. Holland & Ld. Grey) are said to believe that the Spaniards will fail, & the present Ministers are supposed to think so likewise.  This Opinion wd. seem to be very prevalent in London; but in the Country it is otherwise, and every where the Enthusiasm is boundless.  This new Interest swallows up every other.  The orders in Council, the Embargo &c are thrown into the Shade by it.  The gallant Attitude of Spain, the Captivity of the royal Family & the Means by which it was accomplished, the Advantages to be derived even from a temporary Check to the Progress of France & the triumphant Consequences of successful Opposition, the probability that South America will, in a commercial Sense, fall into the Arms of G. B. even if Spain should bend beneath the power of Bonaparte, the Hope, however vague, that Austria will seize the inviting Opportunity once more to enter the Lists, and that the Deliverance of Europe is at Hand &c, have mounted up the Zeal & Spirits of this Nation to the highest Pitch.  The Effect of all this Exaltation upon our affairs need not be pointed out.  With respect to the Spanish Colonies, the British Calculation appears to have much Sense in it.  The Destinies of S. America are not necessarily linked with those of Spain.  They form a Subject of Speculation, at the present Crisis, infinitely interesting to us all.
It is understood by some (but it wd. be dangerous to rely upon this Construction) that the British order in Council of the 4th. of July (of which I lately sent you a Copy, & of which other Copies will be found in Bell’s weekly Messenger & the Observer of the 10th. of July, now forwarded) revokes the Orders of the 11th. of November &c as to Spain, except as to Ports occupied by France.  Portugal it is supposed will be placed in the same Situation, if Opposition to France shd. be effectual there: I have already said that the Lure of this new Market for our Productions is expected here to have a powerful Influence upon us.  (This implies that we are to go to War with France:).  I cannot help expressing my Confidence that, whatever may be the Course which the Injustice of others may compel us to pursue in these most difficult & trying Times, it will never be said of us that we were tempted to forget what we owe to our Name in the World & to our Permanent Strength & Prosperity by a Boon so precarious.
I shall send by the St. Michael, for the Department of State (as you requested) the Annual Register complete in 47 Vols. the Edinburgh Review complete in 11. Vols. & an odd Number.  Some Tracts &c will be found with them, and Mr. Fox’s History.
The St. Michael will be dispatched as soon as possible.  I should in vain detain her with a View to further Explanations with this Government; the Result of which, indeed, I can as well communicate by other Conveyances.  The Messengers will leave Town on Sunday next with Directions to proceed to Sea without Delay.
If any thing of Interest should occur before they set out, I will mention it in a Postscript to this Letter, if not of a Nature to be stated in my public Dispatch.  I have the Honour to be, with sincere attachment & the highest Consideration, Dear Sir, Your most Obedt. humble Serv.

Wm Pinkney


P. S.  August. 4.  I add another Extract from a private Letter relative to the Conduct of France towards us.  Yrujo is in London.
August 6th.  You will see in the Newspapers an account of what passed on Thursday at the Spanish Dinner.  I was not present, having for various Reasons sent an Apology, of which I think it worth while to enclose a Copy:  The President will not I am sure be moved by this petty Effort of Folly & Malignity; but it ought to excite Indignation among our Countrymen.  It will be recollected who were present at this Dinner.

